Exhibit 10.2

THIRD AMENDMENT

TO

REVOLVING PROMISSORY NOTE

THIS THIRD AMENDMENT TO REVOLVING PROMISSORY NOTE, entered into on November 29,
2017 (this “Amendment”), is made to the Revolving Promissory Note dated
November 10, 2005 (the “Original Note”) (as amended by the First Amendment to
Revolving Promissory Note entered into on December 23, 2009 (the “First Amended
Note”) and the Second Amendment to Revolving Promissory Note entered into on
October 23, 2013 (the “Second Amended Note”)), executed by iHeartCommunications,
Inc., a Texas corporation (“Maker” or “iHeart”), as maker thereof, payable to
the order of Clear Channel Outdoor Holdings, Inc., a Delaware corporation
(“CCOH” or “Payee”).

Recitals. CCOH, as the current legal and equitable owner and holder, and the
payee, of the Second Amended Note, and Maker desire to amend the Second Amended
Note to extend the maturity date of the Note from December 15, 2017 to May 15,
2019, and to amend the Contract Rate applicable on the Note, with such new
Contract Rate being applicable as of the date hereof.

NOW, THEREFORE, in consideration of the premises, covenants and agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by the parties hereto, Maker and CCOH
agree as follows:

SECTION 1.    Definitions. Capitalized terms used but not defined herein have
the meanings and uses assigned in the Second Amended Note; and the term “Note”
when used in this Amendment means the Original Note, as amended by the First
Amended Note and the Second Amended Note, and as further amended hereby.

SECTION 2.    Amendments.

2.1.    The words “AUGUST 10, 2010” in the first paragraph of the Original Note,
which was previously amended in the First Amended Note to read “DECEMBER 15,
2017,” is hereby further amended to read “MAY 15, 2019.”

2.2.    The term “Contract Rate” as defined and used in the Second Amended Note
is hereby amended and restated in its entirety to read as follows:

“‘Contract Rate’ means (as determined by iHeart from time to time and for each
applicable period under the Note) a variable per annum rate of interest equal to
9.3%; provided that, in the event that (x) the outstanding balance due under the
Note exceeds $1.0 billion, the per annum rate of interest applicable to such
excess balance (i.e., the amount that exceeds $1.0 billion) will be (only for so
long as the outstanding balance due under the Note exceeds $1.0 billion) an
amount equal to the Average Yield-to-Maturity or (y) the Clear Channel Liquidity
Ratio is, on an actual basis, less than 2.0x, the per annum rate of interest
applicable to the entire outstanding balance due under the Note (only for so
long as the Clear Channel Liquidity Ratio is less than 2.0x) will be an amount
equal to the Average Yield-to-Maturity. Interest will be calculated by iHeart as
of the last day of each month using (x) daily Note balance amounts and (y) (if
applicable) the Average Yield-to-Maturity for such month.”



--------------------------------------------------------------------------------

SECTION 3.    Representations and Warranties. Maker represents and warrants to
CCOH that Maker’s representations and warranties set forth in the Second Amended
Note are true and correct in all material respects as if made on the date hereof
and on the effective date hereof, except as they may specifically relate to an
earlier date.

SECTION 4.    Continuing Effect of Second Amended Note. The Second Amended Note,
as further amended hereby, is hereby ratified and confirmed in all respects, and
all references to the “Note” in the Second Amended Note shall mean the Second
Amended Note as further amended hereby. This Amendment shall not constitute an
amendment of, or waiver with respect to, any provision of the Second Amended
Note not expressly referred to herein and shall not be construed as an
amendment, waiver or consent to any action on the part of any party hereto that
would require an amendment, waiver or consent of CCOH except as expressly stated
herein.

SECTION 5.    Governing Law. This Amendment shall be governed by, and construed
and interpreted in accordance with, the law of the State of Texas.

SECTION 6.    Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Maker and CCOH and their respective successors and
assigns permitted by the Note, except Maker may not assign or otherwise transfer
any of its rights or obligations hereunder other than as provided in the Note.

SECTION 7.    Counterparts. This Amendment may be executed in any number of
counterparts, and by each party hereto on separate counterparts, each of which
counterpart when so executed shall be an original, but all such counterparts
taken together shall constitute one and the same instrument. A counterpart
signature page delivered by fax or internet transmission shall be as effective
as delivery of an originally executed counterpart.

[Remainder of Page Left Intentionally Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their respective proper and duly authorized officers on, and
effective as of, the first date set forth above.

 

MAKER: IHEARTCOMMUNICATIONS, INC. By:  

/s/ Scott T. Bick

Name:   Scott T. Bick Title:   Senior Vice President - Tax PAYEE: CLEAR CHANNEL
OUTDOOR HOLDINGS, INC. By:  

/s/ Brian D. Coleman

Name:   Brian D. Coleman Title:   Senior Vice President and Treasurer

 

Signature Page to Third Amendment to

Revolving Promissory Note